DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Status of claims
Claims 2-8, 10-20 and 24-31 as amended and new claims 32-35 as filed on 11/17/2022 are pending.
Claims 2-8, 10-16, 25, 26 and 29-31 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. Applicant timely traversed the restriction requirement in the reply filed on 5/05/2022.
Claims 17-20, 24, 27 and 28 as amended and new claims 32-35 are under examination in the instant office action.
Specification
The disclosure is objected to because of the following informalities:
Title of section for “Brief description of drawings” is missing (pages 75-77). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20, 24, 27, 28 as amended and new claims 32-35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jacouton et al (“Anti-tumoral Effects of Recombinant Lactococcus lactis Strain Secreting IL-17A Cytokine”. Frontiers in Microbiology. January 2019, volume 9, article 3355, pages 1-7).
The cited reference by Jacouton discloses a recombinant Lactococcus lactis bacteria secreting IL-17 cytokine which provides for anti-tumor treatment (see entire document including abstract); wherein the recombinant bacteria comprises a recombinant nucleic acid comprising: 
a) a nucleic acid functionally coupled to a lactococcal (“prokaryotic”) stress-inducible promoter groESL (see page 2, col. 2, par. 1), which is induced by sodium chloride NaCL (see figures 1B and 1C), thereby, being “chloride”-inducible promoter, and encoding for a “heterologous factor” such as cytokine IL-17 which provides for a therapeutic effect for treatment of tumor (see abstract and see page 2, col. 2, par. 1) and which is “eukaryotic” polypeptide for being a mammalian cytokine; and 
b) a “prokaryotic” lactococcal bacteria “regulator gene” controlling activity of the chloride-inducible promoter of Lactococcus which is inherently present in the Lactococcus of the cited refence by Jacouton for the very least reason that chloride concentration turned on the chloride-inducible promoter providing for the expression of recombinant IL-17 by the recombinant Lactococcus (see figures 1B and 1C). Moreover, the regulator gene for chloride-inducible promoter of Lactococcus is an activator protein gadR in view of the teaching by US 2016/0270175 (see par. 0110). The reference by Jacouton describes that the recombinant vector is established in the strain L lactis MG1363 (page 2, col. 2, par. 1) which is identical to the strain L lactis subsp cremoris MG1363 described in the instant as-filed specification as a source for the claimed “regulator gene” (activator protein gadR); for example: see page 84, lines 14-16. 
Thus, the recombinant bacteria Lactococcus lactis of cited reference by Jacouton is considered to anticipate the claimed “recombinant” bacteria Lactococcus lactis subsp cremoris. 
With respect to the claims drawn to pharmaceutical compositions with the bacteria and forms including culture medium, liquid or dried forms, it is noted that components of the pharmaceutical excipients, liquids and culture media are generic as claimed and that the dried (lyophilized) forms are common forms used for storage of biologically active bacteria. 
Thus, the cited reference by Jacouton anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 24, 27 and 28 as amended and new claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0279175 (Kaznessis et al), US 10,738,315 (Wirth et al), Zhiguang Li et al. (“Paradoxical roles of IL‐4 in tumor immunity”. Review Cell Mol Immunol 2009 Dec;6(6):415‐22) and Jacouton et al (“Anti-tumoral Effects of Recombinant Lactococcus lactis Strain Secreting IL-17A Cytokine”. Frontiers in Microbiology. January 2019, volume 9, article 3355, pages 1-7).

The cited document US 2016/0279175 (Kaznessis et al) discloses a recombinant bacteria (entire document including abstract, example 1; par. 0111; table 5); wherein the bacteria comprises a nucleic acid with regions coding for a lactococcal (prokaryotic) chloride inducible promoter (par. 0072; par. 0110; table 5), a “heterologous” polypeptide having a therapeutic effect that is antimicrobial protein (AMP) and a gene for controlling activity of the chloride inducible regulator that is activator protein GadR (par. 0074; par. 0110; table 5). The recombinant bacteria is a non-pathogenic probiotic bacteria Lactococcus lactis subsp cremoris (par. 0111); and it is effective in controlling infection by Enterococcus (example 1, par. 0102). The recombinant bacteria are provided in pharmaceutical compositions in liquid or dried forms (par. 0083). The compositions with recombinant bacteria are reconstituted in liquids or media with chloride (par. 0128; par. 0136).
In a particular embodiment, the cited recombinant bacteria disclosed by US 2016/0279175 (Kaznessis et al) comprises a “heterologous” polypeptide that is bacteriocin derived from prokaryotic organism or from bacteria (par. 0105) but not “eukaryotic” polypeptide.  
However, the cited US 2016/0279175 (Kaznessis et al) clearly teaches and suggests to incorporate into recombinant bacteria a wide array of polypeptides (see par. 0145) including “eukaryotic” polypeptides produced by mammals (see table 2 at page 5; see par. 0060, line 3). 
The prior art demonstrates that recombinant bacteria Lactococcus lactis subsp cremosis with a prokaryotic inducible promoter are used for delivery of “eukaryotic” polypeptides such as interleukins and growth factors as evidenced by US 10,738,315 (Wirth et al); for example: see col. 8, lines 15-25; col. 10, lines 15-55; col. 32, lines 12-13; col. 38, lines 3-5 and 40-47; claims 1, 19, 20, 23. In particular, the “heterologous” polypeptide from eukaryotic organisms for insertion into recombinant bacteria recited by US 10,738,315 (Wirth et al) include, for example: IL-4, that is known to have a strong potential as a tumor therapy agent; and its effects relate to method of administration including dosage and timing (see abstract of Zhiguang Li et al. “Paradoxical roles of IL‐4 in tumor immunity”. Review Cell Mol Immunol 2009 Dec;6(6):415‐22).
The prior art also teaches and demonstrates that recombinant Lactococcus lactis subsp cremoris bacteria provide for expression of anti-tumor heterologous polypeptide as intended for treating tumor in a subject; for example: see the cited refence by Jacouton (entire document including abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify a recombinant bacteria taught by US 2016/0279175 (Kaznessis et al) with a “heterologous” therapeutic polypeptide derived from eukaryotic organisms as suggested by US 2016/0279175 (Kaznessis et al) with a reasonable expectation of success in using a recombinant bacteria as a delivery vehicle of “heterologous” therapeutic polypeptide derived from eukaryotic organisms including polypeptides with anti-tumor effects because the prior art  US 2016/0279175 (Kaznessis et al) clearly suggests to provide a recombinant bacteria with  “heterologous” therapeutic polypeptides  including eukaryotic polypeptides produced by mammals and because prior art including US 10,738,315 (Wirth et al) and Jacouton teach that a recombinant bacteria including Lactococcus lactis subsp cremosis with a prokaryotic inducible promoter is used for delivery of “eukaryotic” polypeptides including animal interleukins and growth factors including polypeptide with anti-tumor effects.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 11/17/2022 have been fully considered but they are not persuasive for the reasons below and in view of new grounds of rejection necessitated by amendment. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2016/0279175 (Kaznessis et al) and US 10,738,315 (Wirth et al) Applicants’ argument is solely directed to the teaching of the secondary reference by US 10,738,315 (Wirth et al). In particular, Applicants argue that this document teaches insertion into recombinant bacteria of “heterologous” polypeptides that are M-2-polirizing factors and, thus, they would support tumor growth and metastasis rather than treat or prevent tumor in a subject. 
This argument is not found particularly persuasive for several reasons. First, the claimed “heterologous” polypeptide is generic and its biological function is an intended effect as claimed. Further, the M-2-polirizing factors including various inflammatory cytokines recited in the cited document provide for paradoxical effects. For example: IL-4, that is taught/suggested by the cited document for insertion into recombinant bacteria, is known to have a strong potential as a tumor therapy agent; and its effects relate to method of administration including dosage and timing (see abstract of Zhiguang Li et al. “Paradoxical roles of IL‐4 in tumor immunity”. Review Cell Mol Immunol 2009 Dec;6(6):415‐22).
No claims are allowed.
  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
December 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653